     Case 1:19-cv-00649-DAD-EPG Document 16 Filed 07/28/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10 BRYCE HOVANNISIAN and JENNIFER                         Case No. 19-CV-00649-DAD-EPG _________
     HOVANNISIAN,
11
                    Plaintiffs,                           STIPULATION AND ORDER TO
12                                                        CONTINUE TRIAL, PRETRIAL
            vs.                                           CONFERENCE, AND ALL PRETRIAL
13                                                        DEADLINES
     UNITED NATIONAL INSURANCE
14 COMPANY, and Does 1 Through 50, inclusive,
15                  Defendants.
16
17
            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
18
            By and through their respective counsel of record and in conformance with Local Rule
19
     143, Plaintiffs Bryce Hovannisian and Jennifer Hovannisian (“Plaintiffs”) and Defendant United
20
     National Insurance Company (“UNIC”), constituting all parties appearing in this action, hereby
21
     stipulate to continue Trial, the Pretrial Conference, and all Pretrial Deadlines due to the effects
22
     of the COVID-19 pandemic.
23
     I.     GOOD CAUSE EXISTS FOR THE REQUESTED CONTINUANCE
24
            As set forth in the Declaration of Paul A. Alarcon (“Alarcon Decl.”) filed concurrently
25
     herewith, good cause exists for the requested continuance. Specifically, the depositions of
26
     UNIC’s representatives and corporate designees were set to go forward on March 19 and 20,
27
     2020, in Philadelphia. Alarcon Decl., ¶ 2. The depositions of Plaintiffs were to go forward shortly
28
     Case 1:19-cv-00649-DAD-EPG Document 16 Filed 07/28/20 Page 2 of 4

 1 thereafter in Fresno, California. Id. at ¶ 3. However, shortly before these depositions were taken,
 2 the parties agreed to take the depositions off calendar in order to avoid interstate travel in light of
 3 the risks posed by the unexpected and evolving COVID-19 pandemic. Id. at ¶ 4.
 4           Shortly thereafter, on March 19, 2020, Governor Newsom issued an order that directed
 5 “all individuals living in the State of California to stay home or at their place of residence except
 6 as needed to maintain continuity of operations of the federal critical infrastructure sectors . . . .”
 7 Id. at ¶ 5. Governor Wolf of Pennsylvania issued a similar order on April 1, 2020. See id. at ¶ 6.
 8 Accordingly, pursuant to the parties’ stipulation (ECF No. 13), the Court amended the Scheduling
 9 Order on April 30, 2020, to account for delays posed by the COVID-19 pandemic. (ECF No. 14.)
10 However, as the pandemic continues to disrupt non-critical sectors in both California and
11 Pennsylvania, the parties hereby stipulate to an additional 90-day continuance of trial, the pretrial
12 conference, and all pretrial deadlines.
13           Although some restrictions have been lifted since the issuance of the “stay-at-home”
14 orders, both Governor Newsom and Governor Wolf reimposed restrictions on non-critical sectors
15 on July 13, 2020, and July 15, 2020, respectively. Id. at ¶¶ 8–9. Consequently, in order to protect
16 the health and wellbeing of the community generally and the parties and their respective counsel
17 specifically, neither the depositions of Plaintiffs nor UNIC’s representatives have gone forward to
18 date. See id. at ¶ 7. As a result of the restrictions on non-critical sectors in both California and
19 Pennsylvania, the parties do not anticipate that all material discovery will be completed by the
20 September 10, 2020, cutoff date because the above-referenced depositions require cross-country
21 travel for both preparation and attendance. Accordingly, the parties respectfully request an
22 additional 90-day continuance of all dates and deadlines to account for the delay caused by the
23 COVID-19 pandemic.
24 II.       THE PARTIES STIPULATE TO AN ADDITIONAL 90-DAY CONTINUANCE OF
25           TRIAL, THE PRETRIAL CONFERENCE, AND ALL RELATED DATES
26           Now, therefore, IT IS HEREBY STIPULATED by and between the parties to this action
27 as follows:
28           1.     That the Nonexpert Discovery Cutoff, currently set for September 10, 2020, be


                                                      2
     Case 1:19-cv-00649-DAD-EPG Document 16 Filed 07/28/20 Page 3 of 4

 1              continued to December 10, 2020;
 2        2.    That Expert Disclosure, currently set for October 13, 2020, be continued to
 3              January 27, 2021;
 4        3.    That Rebuttal Expert Disclosure, currently set for November 10, 2020, be
 5              continued to February 26, 2021;
 6        4.    That the Expert Discovery Cutoff, currently set for December 9, 2020, be
 7              continued to March 26, 2021;
 8        5.    That the Dispositive Motion Filing Deadline, currently set for January 28, 2021, be
 9              continued to April 28, 2021;
10        6.    That the Pretrial Conference, currently scheduled for May 24, 2021, be continued
11              to August 23, 2021; and
12        7.    That Trial, currently set for July 20, 2021, be continued to October 19, 2021.
13 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14
15 DATED: July 28, 2020                            /s/ James H. Wilkins            .
                                                    Attorneys for Plaintiffs
16
17 DATED: July 28, 2020                        /s/ Paul A. Alarcon             .
                                                    Attorneys for Defendant
18
19
20
21
22
23
24
25
26
27
28

                                                  3
     Case 1:19-cv-00649-DAD-EPG Document 16 Filed 07/28/20 Page 4 of 4

 1                                                 ORDER
 2          On July 28, 2020, the parties filed a stipulation to continue various dates on the calendar.
 3
     Finding good cause, the Court grants the stipulation, other than with respect to the pretrial
 4
     conference and trial date, which were scheduled in light of the Court’s availability.
 5
            Accordingly, it is HEREBY ORDERED that the schedule is hereby modified as follows:
 6
 7
 8                 Event                                   New Date or Deadline
                   Nonexpert Discovery Cutoff              December 10, 2020
 9
                   Expert Disclosure                       January 27, 2021
10                 Rebuttal Expert Disclosure              February 26, 2021
                   Expert Discovery Cutoff                 March 26, 2021
11
                   Dispositive Motion Filing Deadline      April 28, 2021
12                 Pretrial Conference                     October 4, 2021, at 1:30 p.m.
13                 Trial                                   December 7, 2021, at 8:30 a.m.

14
     IT IS SO ORDERED.
15
16      Dated:     July 28, 2020                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
